                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                      November 07, 2018
                           UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

PEDRO R. CASTILLO JR.                            §
                                                 §
                                                 §
VS.                                              §    MISCELLANEOUS ACTION NO. M-10-31
                                                 §
RICK THALER,                                     §
                                                 §

 ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
                    AND GRANTING DISMISSAL

       The Court has reviewed the magistrate judge's Report and Recommendation regarding

Petitioner Pedro R. Castillo, Jr.’s application to proceed in forma pauperis. After having

reviewed the said Report and Recommendation, and no objections having been filed by either

party, the Court is of the opinion that the conclusions in said Report and Recommendation

should be adopted by this Court.

       It is, therefore, ORDERED, ADJUDGED and DECREED that the conclusions in

United States Magistrate Judge Peter E. Ormsby's Report and Recommendation entered as

Docket Entry No. 3 are hereby adopted by this Court.

       FURTHER, the Court, having adopted the magistrate judge’s conclusions, is of the

opinion that Petitioner’s application to proceed in forma pauperis should be DENIED and that

this miscellaneous action should be DISMISSED without prejudice for failure to prosecute.

       The Clerk shall send a copy of this Order to the Petitioner and counsel for Respondent.

       SO ORDERED this 7th day of November, 2018, at McAllen, Texas.


                                                 ___________________________________
                                                 Randy Crane
                                                 United States District Judge

1/1
